Citation Nr: 1623979	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  15-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder not otherwise specified (NOS), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for facial burn scar residual.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1942 to December 1945.  His service included combat service in the South Pacific and the Luzon, Republic of Philippines Campaign.  He was the recipient of the Purple Heart and Combat Infantryman Badge. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2015 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that continued a 30-percent rating for anxiety disorder, and a noncompensable rating for the facial scar residual.

On his September 2015 Substantive Appeal (VA Form 9), the Veteran indicated that he desired a Board hearing at the local RO.  In March 2016, however, he withdrew his hearing request.  (03/29/2016 VBMS entry-VA 21-4138 Statement in Support of Claim).

Documentation in the claims file reflects that the RO is actively working the Veteran's claim for entitlement to service connection for a heart disability as due to his acquired mental disorder.  Hence, the Board does not see a need to refer it.  


FINDINGS OF FACT

1.  Prior to April 27, 2015, the Veteran's anxiety disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  As of April 27, 2015, the Veteran's anxiety disorder has manifested with occupational with reduced reliability and productivity.

3.  The Veteran's facial burn scar residual manifests with one characteristic of disfigurement of an area less than six square inches (39 square centimeters (sq cm)).


CONCLUSIONS OF LAW

1.  The requirements for an evaluation of 50 percent, and no higher, for anxiety disorder NOS have been met from April 27, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9413 (2015).

2.  The requirements for a compensable evaluation for left-sided facial burn scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.118 DC 7800.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  The Veteran submitted his claim on the appropriate Form, and a December 2014 RO letter informed him that his claim would be developed under the Fully Developed Claim process, unless he had additional evidence to submit.  (12/16/2014 VBMS entry-Fully Developed Claim).  VA received no objection from the Veteran.  Hence, the VCAA notice requirements were met.  See 38 C.F.R. § 3.321(b)(1); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and C&P examination reports are in the claims file.  Neither he nor his presentative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments that impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran is entitled to a staged rating for any part of the rating period where the disability manifested with greater severity.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Anxiety Disorder

Rating Criteria

An anxiety disorder with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9413.

A 50-percent evaluation will be assigned for an anxiety disorder which produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Nonetheless, the Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

Discussion

Historically, as noted in the Introduction, the Veteran saw heavy combat service in the Pacific Theater of Operations of World War II (WW-II).  He came into the VA system after dealing with his disability silently for most of his adult life.  A May 2013 rating decision granted service connection for anxiety disorder NOS and assigned an initial 30-percent rating, effective in August 2012.  (05/30/2013 VBMS entry-Rating Decision-Narrative).  VA received the Veteran's current claim for an increased rating in June 2014.  (06/25/2014 VBMS entry-VA 21-4138-Statement in Support of Claim).

Also by way of history, in late 2012, the Veteran initially claimed PTSD as the basis for his claim.  In support thereof, he submitted a private psychiatric evaluation by T.C, M.D.  Dr. C opined that the Veteran manifested severe symptomatology and diagnosed the Veteran with the following: prolonged PTSD; generalized anxiety disorder; and, panic disorder with agoraphobia.  He assessed the Veteran's Global Assessment of Functioning (GAF) at 41 to 40, which indicates severe impairment.  (12/04/2012 VBMS entry-Medical Treatment-Non-Government Facility, pp. 2-3).

The February 2013 VA examiner found that while the Veteran had symptoms of PTSD, he did not meet the DSM-IV criteria for a diagnosis of PTSD.

The Board notes that DSM-IV was the governing directive at the time of the examination.  The examiner noted that the Veteran lived with his wife, his second, of 54 years.  He had three children from his first marriage, and she had 6 from hers.  The Veteran enjoyed a good relationship with his wife, his children, and grandchildren,  He reported having many friends, and that he was active in his community.  In fact, he was known as the go-to guy in his community.  He assessed his mood as okay, but he also reported that he had become frustrated over his physical limitations, and that he was depressed at times because he could not be as active as before his leg and other injuries.  The Veteran reported that, over the years, it was harder for him to avoid thoughts about WW-II and his personal involvement.  Further, over the prior one to two years, he had lost interest in activities he formerly enjoyed, such as fishing.  He denied any suicidal or homicidal ideation and, after the examiner explained what one was, he also denied having experienced panic attacks.  The Veteran reported that he was easily angered but he avoided anger towards others.   The VA examiner diagnosed anxiety disorder NOS, and assessed Axis V Global Assessment of Functioning (GAF) at 70.  (02/02/2013 VBMS entry-VA examination).

The GAF score was a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  Under DSM-IV, a Global Assessment of Functioning of 70 was the very top end of the range of 61 to 70.  It was indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

At the January 2015 VA examination, the Veteran and his wife reported that his primary symptoms were depressed mood, anxiety, chronic sleep impairment, and short- and long-term memory impairment-that is, the Veteran retained only highly learned material, while forgetting to complete tasks.

The examiner noted that the Veteran's depression was a component of his anxiety disorder.  The Veteran endorsed feeling withdrawn and isolated.  He had anhedonia, depressed mood, low energy, increased or decreased sleep, unrefreshed sleep, poor attention and concentration, forgetfulness, change in appetite, crying spells, guilt, and he felt helpless, hopeless, and worthless.  His symptoms occurred a couple of times a week and they lasted for a period of hours, and that they were of mild to moderate severity.  He denied any symptoms of mania or psychosis.  As part of his anxiety, the Veteran endorsed restlessness or feeling keyed up or on edge, easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, sleep disturbance ,worries excessively, difficulties making decisions, unsure of himself, and he second guessed himself.  He described the frequency of the symptoms as several times a week, and they lasted for minutes.

Mental status examination revealed the Veteran to be clean and casually dressed.  He was alert and oriented times 4.  His mood was euthymic, his affect appropriate, and his attitude was cooperative.  The examiner noted no abnormalities in the Veteran's thought process, speech, insight, or judgment.  His fund of knowledge was good, and his abstract reasoning was within normal limits.  The Veteran reported that his anxiety disorder did not impact his activities of daily living, and he denied having experienced any hallucinations or delusions or suicidal or homicidal ideation.  He reported further that his wife managed their finances due to his memory deficits.  (01/06/2015 VBMS entry-VA Examination).

Upon receipt of the examination report, in the January 2015 rating decision (01/09/2015 VBMS entry-VA Examination), the RO continued the existing 30-percent rating.  The Board agrees that the assigned 30-percent rating reasonably compensated the Veteran for his impairment as of January 2015.  38 C.F.R. § 4.1, 4.10, 4.130, DC 9413.  Indeed, the Veteran's endorsed depressive and anxiety symptoms had not at that time precluded him from indulging in the activities that had been normal for him.  He continued to enjoy a quality marital relationship with his wife, and he reported a good relationship with his children and grandchildren.  He reported that he enjoyed tinkering around the house, he watched TV, and spent time with a dog that his wife gave him to help occupy him.  The Veteran also reported that he frequently lunched with his son-in-law.  Further, the Veteran-historically, and at the 2015 examination, denied any suicidal or homicidal ideation or other plans of self-harm.  Lastly, the Board notes that the Veteran's impairment was not primarily due to the type of symptomatology listed in the 50-percent criteria.

The Board notes that the examiner's findings, as reported by the Veteran, of short- and long-term memory impairment.  The Veteran's outpatient records reflect that, in March 2015, his VA providers added an unspecified neurocognitive disorder to his diagnoses and opined that the likely etiology was vascular.  A later August 2015 MRI of the Veteran's brain showed changes consistent with dementia.  (04/21/2016 VVA entry-CAPRI, pp. 58, 24).  Hence, the Board finds that those symptoms do not result in the Veteran's impairment meeting or approximating a 50-percent rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In his February 2015 Notice of Disagreement, the Veteran asserted that the examination was inadequate, but no specifics were provided.  (02/24/2015 VBMS entry-Notice of Disagreement).  In correspondence to their Congressman, the Veteran's wife asserted that the examiner did not allow the Veteran to fully explain all of his symptoms, such as how the Veteran's nightmares caused him to fall out of bed.  Instead, the Veteran's wife asserted, the examiner "wanted to blame everything on his age."  However, the Board finds the examination was adequate for rating or appellate review purposes.  An examiner is not required to comment on every facet of an examination or meet a reasons and bases requirement.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Further, the Board notes an instance where the Veteran reported that thrashing during his nightmares caused him to injure his leg, but other treatment records reflect that the Veteran's injuries resulted from falls due to medical problems not related to his anxiety disorder, to include his passing out at times.

Until approximately March 2015, the Veteran had not been involved in any treatment for his anxiety disorder.  In outpatient records for the period March 2015 to February 2016 he had consistently reported his mood as okay, and he continued to deny any hallucinations or suicidal or homicidal ideation.  Beginning in April 2015, however, the Veteran's wife and his son-in-law reported that the Veteran had become more depressed.  He was less motivated, and he had become more preoccupied with death.  Although the Veteran described his mood as "ok", he also reported that it had become increasingly difficult not to think about his role in combat, and that he feared that he was not going to Heaven because of the Japanese combatants he killed during his service.  (04/21/2016 VVA entry-CAPRI, pp. 41 et seq).  Although the examiners' Mental status examinations of the Veteran did not note any gross abnormalities, the Veteran's VA providers had placed him on a regimen of psychotropic medications to address his symptoms.  The rating criteria for mental disorders, other than for the 10-percent rating, do not account for the ameliorating impact of medication.  See  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Hence, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's impairment, as reported by himself and his wife and son-in-law likely had increased to reduced reliability and productivity.  38 C.F.R. §§ 4.3, 4.7, 4.10.  The date of the CAPRI entry was April 27, 2015.  The outpatient records reflect that the Veteran's reported symptoms, and the providers' efforts to address them with medication were consistent thereafter.  Thus, the Board finds that the Veteran's symptomatology more nearly approximated a 50-percent rating as of April 27, 2015.  Id.; 38 C.F.R. § 3.400(o).

The Board finds that a higher, 70-percent, rating has not been met or approximated at any time over the appeal period.  Indeed, the Veteran continued to enjoy good familial relationships, to include daily lunches with his son-in-law.  There is simply no showing of an inability to establish and maintain effective relationships.  In so finding, the Board again notes that more recent clinical findings indicating confusion have been attributed to nonservice-connected dementia.

In light of all of the above, the Board finds that the preponderance of the evidence shows that prior to April 27, 2015, the Veteran's anxiety disorder NOS manifested with occasional decrease in work efficiency and ability to perform occupational tasks; and, as of that date forward, it manifested with reduced reliability and productivity.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9413.  As discussed above, the Veteran has received a staged rating where indicated by the evidence.

Skin Disorder

A May 2014 rating decision granted service connection and assigned an initial noncompensable rating, effective in July 2013.  (05/05/2014 VBMS entry-Rating Decision-Narrative).  As noted earlier, VA received the Veteran's claim for an increased rating in June 2014.  Although the claim was received slightly less than two months after the grant of service connection, the Veteran did not indicate in any way that he desired to appeal the May 2014 rating decision.  See 38 C.F.R. § 20.201.

As noted in the May 2014 rating decision, burn scars of the face are rated under DC 7800.  Those criteria provide for a 10-percent evaluation when there is one characteristic of disfigurement.  A 30-percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

There are eight characteristics of disfigurement for purposes of evaluation under 
§ 4.118, as follows: Scar 5 or more inches (in.) (13 or more centimeters (cm.)) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note (1).  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The March 2014 skin examination report reflects that the examiner noted that the area of the scar involvement was 9.0 x 8.0 cm, and that within that area were scattered areas of hypopigmentation.  (03/31/2014 VVA entry-CAPRI, p. 7).  The January 2015 rating decision reflects that the RO relied on that same examination for continuance of the noncompensable rating.  (01/09/2015 VBMS entry-Rating Decision-Evidence).

Although the examination report reflects that the examiner measured the involved area as 9 x 8 cm, which exceeds 39 sq cm, the examiner also noted that the hypopigmentation was scattered within that area.  The hypopigmentation itself did not measure 39 sq cm or more, as the examiner noted that it was 18 sq cm.  (03/31/2014 VVA entry-CAPRI, p. 8).  Thus, while the left-sided facial burn scar residual manifests with one characteristic of disfigurement, it does not exceed 39 sq cm.  Thus, the Veteran's scar residual more nearly approximates the assigned noncompensable rating.  38 C.F.R. § 4.118, DC 7800.

In the earlier noted Congressional correspondence, the Veteran's wife asserted that the Veteran's facial scar was responsible for dribbling from his mouth if he did not hold his cup or glass just right.  The March 2014 examination report, however, reflects that the examiner noted that the scar did not result in any limitation of function whatsoever.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation not to exceed 50 percent for anxiety disorder NOS is granted, effective April 27, 2015, subject to the law and regulations governing the award of monetary benefits.  Entitlement to a rating higher than 50 percent from that date forward is denied.

Entitlement to a compensable rating for left-sided facial burn scar residual is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


